Case: 09-10662   Document: 00511001780    Page: 1   Date Filed: 01/12/2010




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                               FILED
                                                            January 12, 2010
                              No. 09-10662
                            Summary Calendar              Charles R. Fulbruge III
                                                                  Clerk




HARVEY LEROY SOSSAMON, III,

                                        Plaintiff-Appellant,

versus

GILBERT CAMPUZANO,
Regional Director Texas Department of Criminal Justice Region VI;
TERRY D. TUCKER, Assistant Warden Montford Unit;
GEORGE ALLEN, Assistant Warden Montford Unit;
GUY SMITH, Medical Liasion Officer;
TERESA ZEPEDA, Nurse; JANE DOE, Nurse; KARIN FRANKLIN, Nurse;
LOU ANN BOLING, Nurse; JANE DOE RICHARDSON, Nurse;
MARION O. WILLIAMS, Hospital Administrator;
JANE DOE ENGLISH, Correctional Officer,

                                        Defendants-Appellees.




                Appeal from the United States District Court
                     for the Northern District of Texas
                              No. 5:08-CV-149
   Case: 09-10662       Document: 00511001780 Page: 2             Date Filed: 01/12/2010
                                    No. 09-10662

Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Harvey Sossamon, III, Texas prisoner # 120297, has been barred from pro-
ceeding in forma pauperis (“IFP”) under 28 U.S.C. § 1915(g) because, on at least
three prior occasions while incarcerated, he brought an action or appeal in a
court of the United States that was dismissed as frivolous or for failure to state
a claim upon which relief could be granted. See Sossamon v. Cook, No. 07-10429
(5th Cir. Feb. 20, 2008) (unpublished); Sossamon v. Livingston, No. A-08CA-465-
SS (W.D. Tex. Nov. 24, 2008) (unpublished). The district court improvidently
granted Sossamon leave to proceed IFP on appeal.
       Accordingly, Sossamon’s IFP status is decertified, and the appeal is dis-
missed. Sossamon has 15 days from the date of this opinion to pay the full ap-
pellate filing fee to the clerk of the district court, should he wish to reinstate his
appeal. Sossamon’s request for appointment of counsel is denied.
       IFP DECERTIFIED; APPEAL DISMISSED; MOTION FOR APPOINT-
MENT OF COUNSEL DENIED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2